WIGGINTON, Chief Judge
(concurring specially).
It is with extreme reluctance that I concur in the foregoing opinion. My reluctance is not based upon the conclusion reached, but upon my conviction that the principle of law pronounced by the Supreme Court in the Hand and Raulerson cases, cited in the majority opinion, is bad law, unsupportable by logic or reason, and requires the giving of instructions in the trial of criminal cases which have no foundation in or relationship to the evidence adduced at the trial. Such procedure can have no effect but to mislead and confuse the jury in resolving the issues before it which inevitably will result in the frequent miscarriage of justice. Being bound by the Supreme Court’s decisions, however, we have no alternative but to follow them in this case.